DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor, the inverter, and the controller for the inverter recited in claim 11 as well as the driving moving body including an accelerator pedal and a brake pedal recited in claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Additionally, figures 3 and 4 are objected to because the boxes must be textually labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains multiple paragraphs and uses legal phraseology (means).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because some of the elements used in fig. 3 are only part of the “Detailed Description of Main Elements” found in paragraph 0039 of the original specification. However, the detailed description of the invention does not provide any description of how some of the listed elements are used in applicant’s invention. For example, elements 1211-1213, 1221-1223, 1300, 1410, 1440, and 2000.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkcan et al (US Patent 6750644).
Claims 1 and 14, Berkcan et al teaches a current measurement apparatus comprising: A current sensing element 18 generating a signal based on the sensed information; a current measuring means 32 for measuring the amount of current detected by sensing element 18; a communication unit 40 for receiving information from a controller 34, wherein the processor includes a correction amount calculation unit based on the detected current signal and the signal from coil 28 that outputs a calibrating current signal; and a measurement operation unit 38 for outputting a current signal to the controller. 
Claim 2, Berkcan et al describes the current sensing element including a magnetic core 14 having an airgap 16 and a Hall sensor 18 installed in the airgap for outputting a voltage signal based on the detected current.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan (US Patent 6750644) and Garcha (US Publication 20160261213).
Claim 11, the difference between the teachings of Berkcan et al and the recited limitations of claim 11 is that Berkcan et al does not disclose the intended use of the current sensing system.
However, Garcha teaches a motor vehicle comprising an inverter 21; a motor 13; and a controller 27/130 for controlling the inverter based on current feedback obtained by a current sensor that includes a c-shaped core 45 and a plurality of sensing elements 46-48 found in airgap 51. Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a current sensor having a c-shaped core and a Hall sensor in the motor vehicle taught by Garcha, since said current sensor would provide the vehicle with a reliable means for detecting a current signal that has the advantage of auto calibrating itself and removing the effect of temperature in the sensitivity of the sensor.
Claim 12, Garcha describes the speed of the motor is taken in consideration by using a PWM technique to control the motor speed (see for example paragraph 0029) 

Allowable Subject Matter
Claims 3-10, 13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 describe other current sensors that include a single gap core and a Hall sensor placed in the core airgap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/           Primary Examiner, Art Unit 2846